Case 5:18-cV-01266-DAE Document 1` Filed 12/05/18 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

sAN ANToNIo DlvlsIoN

KEVIN JoNEs, §
Plaimiff, §

§ ,

V~ § CivilAcrion No. \@ '\L(°{‘
MILITARY wARRloRs sUPPoRT §
FoUNDATIoN, §
Defendant. §

 

PLAINTIFF KEVIN JONES’ ORIGINAL COMPLAINT AND JURY DEMAND

 

For his Original Complaint against Defendant Military Warriors Support Foundation,
Plaintiff Kevin J ones shows the following: 4
Introduction

Plaintiff Kevin Jones is a former employee of Defendant Military Warriors Support

Foundation. This is an action for employment discrimination under Section 15(a)(3) of the Fair

Labor Standards Act (FLSA) (29 USC Section 215(a)(3)). Plaintiff alleges that Defendant

retaliated against him by demoting him to part-time status and thereby cutting his hours and pay

because he complained to Defendant’s management that he was misclassiiied as an independent

contractor and that he was owed overtime compensation for his hours worked over forty each

week.

Page 1 of 6

Case 5:18-cV-01266-DAE Document 1 Filed 12/05/18 Page 2 of 6

Parties

l. Plaintiff Kevin Jones is a citizen of the State of Texas and a resident of San
Antonio, Bexar County. He may be served with papers in this case through the undersigned
counsel.

2. Defendant Military Warriors Support Foundation is a domestic nonprofit
corporation organized under the laws of the State of Texas. It maintains its principal place of
business at 211 N. Loop 1604 E, Suite 250, San Antonio, Texas 78232-1265. It may be served
with process through its registered agent, John W. Hodges, Jr. at Law Office of John W. Hodges,
Jr., PLLC, 29710 US Hwy 281 North, Suite 102, Bulverde, Texas 78263.

Jurisdiction and Venue

3. The Court possesses subject-matter jurisdiction over this case because Plaintiff’s
claim arises under a federal statute, the Fair Labor Standards Act (FLSA). The Court possesses
personal jurisdiction over Defendant because Defendant maintains its principal place of business
in Texas and because Defendant regularly conducts business in Texas. Venue is proper in the
Western District of Texas because all of the events giving rise to Plaintiff’s claim occurred
Within the San Antonio Division of the Western District of Texas.

Factual Background

4. Plaintiff Kevin Jones worked for Defendant as a full-time “transportation
coordinator” for approximately seven years. For most of this time, he worked substantial
amounts of overtime_i.e., in excess of forty hours per week. He was misclassified as an
independent contractor. In fact, he should have been classified as a non-exempt employee As a

result of a phone conversation with a representative of the Intemal Revenue Service in January

Page 2 of 6

Case 5:18-cV-01266-DAE Document 1 Filed 12/05/18 Page 3 of 6

of 201 8, Plaintiff learned that he was misclassifled as an independent contractor when, in fact, he
should have been classified as an employee He also learned that he should have been paid an
overtime premium for the hours of overtime that he had worked during many weeks.

5. Starting in January of 2018 and continuing over the next several months, Plaintiff
repeatedly broached this issue with management along with the fact that the organizational had
failed to pay him an overtime premium for hours worked over forty each week. Management
failed to adequately remedy and actually expressed animus towards Plaintifi’s complaints,
including making threats of reprisals Indeed, in May of 2018, Plaintiff was informed that his
contract with Defendant would be terminated and that he would have to turn in his company
equipment. Thereafter, Defendant offered Plaintiff a contract for a 90-day “part time”
employment at substantially-reduced hours and pay. Needing to work, and having no other
available options, Plaintiff accepted the offer and continued with Defendant as a part-time
employee Plaintiff retained legal counsel to assert his rights, and the parties commenced a
negotiation with the object of resolving Plaintiff s claims. Plaintift’s part-time employment was
subsequently extended for an additional 90 days. On October 19, 2018, Plaintiff was terminated
from his part-time employment because he sent an email to management and co-workers
complaining about the mistreatment and the retaliation he had been forced to endure.

Cause of Action: Retaliation under Fair Labor Standards Act
6. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 5 supra.
7. Defendant is an employer, and Plaintiff was an employee, within the meaning of

the FLSA. Likewise, at all times relevant to this lawsuit, Defendant was subject to enterprise

Page 3 of 6

Case 5:18-cV-01266-DAE Document 1 Filed 12/05/18 Page 4 of 6

coverage under the FLSA, as it engaged`in interstate commerce and had annual gross revenues in
excess of $500,000.

8. Section 15(a)(3) of the FLSA states that it is a violation for any person to
“discharge or in any other manner discriminate against any employee because such employee has
filed any complaint or instituted or caused to be instituted any proceeding under or related to this
Act, or has testified or is about to testify in any Such proceeding, or has served or is about to
serve on an industry committee.” The federal courts have interpreted Section 15(a)(3) to prohibit
employers from retaliating against employees for making internal complaints related to the
FLSA.

9. In this case, in or around January of 201 8, after speaking to a representative at the
Internal Revenue Service, Plaintiff complained to Defendant’s human resources representative
that he was misclassified as an independent contractor and that he was owed unpaid overtime
Plaintiff complained again in or around March and May 2018 to Defendant’s management about
the misclassification and the failure to pay overtime Defendant’s executive director reacted
negatively to Plaintift’s complaints, and Plaintiff was informed that his “contract” with
Defendant would end effective May 6, 2018 and that Plaintiff would need to turn in Defendant’s
property. Thereafter, Defendant offered Plaintiff “part-time employment” at substantially-
reduced hours (20 t025 hours per week), which Plaintiff reluctantly accepted given that he
needed to work. Plaintiff pleads that Defendant retaliated against Plaintiff by substantially

reducing his hours, and thereby substantially reducing his pay, starting on or about May 17,

2018.

Page 4 of 6

Case 5:18-cV-01266-DAE Document 1 Filed 12/05/18 Page 5 of 6

10. As a result of this unlawful retaliation, Plaintiff has suffered lost wages for which
he now sues. Plaintiff also seeks liquidated damages pursuant to 29 USC Section 216(b).
Defendant’s unlawful retaliation has also caused him emotional distress and mental anguish for
which he now sues. Additionally, because Plaintiff has been forced to retain counsel to
prosecute this action, Plaintiff seeks an award of attorney fees and costs.
Jury Demand
11. Plaintiff demands a trial by jury.
Conclusion and Prayer
12. Plaintiff Kevin Jones prays that, upon final judgment, he be awarded the
following:
I. Lost wages;
II. An equal amount in liquidated damages;
III. Emotional distress damages;
IV. Attorney fees;
V. Costs of court; and

VI. All other relief to which he is entitled.

Page 5 of 6

Case 5:18-cV-01266-DAE Document 1 Filed 12/05/18 Page 6 of 6

Respectfully submitted,

warsaw

 

Michael V. Galo, Jr.

State Bar No. 00790734
GALo LAw FJRM, P.C.

4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
mgalo(r'r`)= r'alola\».-'.com
A'I`TORNEYS FOR PLAINTIFF
KE\/IN JoNF.s

 

Page 6 of 6

